    Case 2:19-cv-12918-KM-MAH Document 7 Filed 01/13/21 Page 1 of 3 PageID: 17




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



    CYNTHIA M. ERICKSON,
                                                         Civ. No. 19-12918 (KM) (MAH)
                        Plaintiff,
                                                                  OPINION
    v.

    EPA R1 WALTER BERNG, EPA R2
    MARC GREENBURG, DOUG PABST,
    GEORGE ZAEHES, ENJ DEP GARY
    BUCHANEN, and DAN MILLEMAN,

                      Defendants.



KEVIN MCNULTY, U.S.D.J.:
              The plaintiff, Cynthia Erickson, filed this action against “EPA R1” Walter
Berng, “EPA R2” Marc Greenburg, Doug Pabst, George Zaehes, the New Jersey
Department of Environmental Protection, Gary Buchanen, and Dan Milleman.
(Compl.) 1 For the reasons explained below, the Complaint in this matter (DE 1)
will be dismissed on in forma pauperis (“IFP”) screening for failure to state a
claim, without prejudice.

         I.      Summary
              Erickson filed the Complaint on May 24, 2019. (DE 1.) On June 11,
2019, the Court granted Erickson’s application to proceed IFP without payment
of fees under 28 U.S.C. § 1915. (DE 2.) Summonses were issued as to all
defendants on the same date. (DE 4.) On June 24, 2019, the Court stayed the




1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
              “DE” = Docket entry number in this case.
              “Compl.” = Complaint
                                              1
 Case 2:19-cv-12918-KM-MAH Document 7 Filed 01/13/21 Page 2 of 3 PageID: 18




service of summons pending an initial screening under 28 U.S.C. § 1915A. (DE
4.)

      II.           Discussion
            Because the Court has granted IFP status, I am obligated to screen the
allegations of the Complaint to determine whether it
            (i)       is frivolous or malicious;
            (ii)      fails to state a claim on which relief may be granted; or
            (iii)     seeks monetary relief against a defendant who is immune from
                      such relief.
28 U.S.C. § 1915(e)(2)(B).
            [T]he provisions of § 1915(e) apply to all in forma pauperis
            complaints, not simply those filed by prisoners. See, e.g., Grayson
            v. Mayview State Hosp., 293 F.3d 103, 114 n. 19 (3d Cir. 2002)
            (non-prisoner indigent plaintiffs are “clearly within the scope of §
            1915(e)(2)”). See also Lopez v. Smith, 203 F.3d 1122, 1129 (9th
            Cir.2000)( § 1915(e) applies to all in forma pauperis complaints,
            not just those filed by prisoners).
Atamian v. Burns, 236 F. App'x 753, 755 (3d Cir. 2007). See also Johnson v.
Rihanna, No. CV 18-448, 2018 WL 3244630, at *1 (W.D. Pa. June 13, 2018),
report and recommendation adopted, 2018 WL 3239819 (W.D. Pa. July 2, 2018).
            This Complaint fails to state an intelligible claim. It cites no case, statute,
or regulation on which it is based. Erickson seems to allege that the Complaint
raises a federal question because she sues federal defendants, presumably
employees of the Environmental Protection Agency. However, her handwritten
factual allegations are very difficult to interpret. I have given this pro se
plaintiff’s pleadings a liberal construction. Even so, this Complaint does not set
forth a short and plain statement of this Court’s jurisdiction or of facts setting
forth a cognizable federal cause of action against the defendants. See Fed. R.
Civ. P. 8(a).
            First, the Complaint includes no reference to any federal law that
defendants conduct allegedly violated. To the extent a liberal reading of
Erickson’s Complaint alleges an Administrative Procedure Act claim against a


                                               2
 Case 2:19-cv-12918-KM-MAH Document 7 Filed 01/13/21 Page 3 of 3 PageID: 19




federal agency, it does allege how any of the actions here are “arbitrary,
capricious, . . . or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
To the extent some of the defendants may be state employees and the
Complaint attempts a 42 U.S.C. § 1983 claim, Erickson must allege (1) the
deprivation of a federal right, and (2) state action. Groman v. Township of
Manalapan, 47 F.3d 628, 633 (3d Cir. 1995). She has not identified a federal
right, and I can infer none. It is not even clear that the defendants are state
actors.

   III.   Conclusion
      For the reasons stated above, the complaint is DISMISSED without
prejudice upon initial screening pursuant to 28 U.S.C. § 1915(e). An
appropriate order accompanies this opinion.
Dated: January 13, 2021



                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      3
